Citation Nr: 1713526	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-10 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive episode, and anxiety disorder, as secondary to service-connected bilateral hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the U.S. Marine Corps from December 1948 to December 1949 and from August 1950 to September 1952.  He is the recipient of, among other things, the Purple Hear and Silver Star Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
A hearing was held before the undersigned Veterans Law Judge in January 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.  To date, the Veteran has not submitted additional documentation.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was first afforded a VA examination in July 2012.  At that examination, the examiner indicated that the Veteran did not have a diagnosis of PTSD or another mental disorder that conforms to the DSM-IV criteria.  The examiner acknowledged that the Veteran had been seeing a counselor at the Vet Center, but that the Vet Center records were not contained in the claims file.  Additionally, since the July 2012 VA examination, the Veteran was diagnosed with depression, and anxiety not otherwise specified (NOS).  See June 2013 VA treatment record.  

The Veteran was most recently afforded a VA examination in January 2014 and an addendum opinion was obtained in February 2014.  At the January 2014 VA examination, the examiner diagnosed the Veteran with major depressive episode, moderate.  She opined that the Veteran's depressive episode was less likely as not caused by or related to military service.  In so finding, the examiner noted that the Veteran felt depressed daily, did not enjoy activities, was easily frustrated, could not concentrate, felt hopeless and worthless, and had passive thoughts of suicide.  The Veteran further reported anhedonia, poor sleep, and feeling that he was a failure or had let others down.  The examiner noted that the Veteran's score on his patient health questionnaire (PHQ) was indicative of a moderate level of depressive symptoms and met the criteria for a major depressive episode.  The examiner noted that, the Veteran cited his wife's declining health and his diabetes as affecting his mood.  Moreover, the Veteran reported that his symptoms had been present for several months but were worsening.

The examiner noted that the Veteran reported mild PTSD symptoms, but stated that impairment appeared more likely related to depression.  The examiner also noted that at the 2012 VA examination, no mental disorder diagnosis was given and it was not clear that the PTSD/stressor-related symptoms had increased since that time.  The examiner noted the Veteran's diagnosed depressive disorder NOS and anxiety NOS, and stated that, the Veteran appeared to have some chronic mild PTSD symptoms.  However, she was unable to determine if symptoms directly related to, or caused by, military service would warrant a diagnosis or would cause significant impairment alone, if the symptoms attributable to major depression were treated or improved.  

Subsequent to the January 2014 VA examination, the AOJ obtained a February 2014 addendum opinion to address the Veteran's contention that his acquired psychiatric disability was secondary to his service-connected hearing loss and tinnitus.  The examiner opined that it was less likely as not the Veteran's diagnosed major depressive episode was caused by or the result of his service-connected hearing loss and tinnitus.  In so finding, the examiner stated that, the Veteran described depressive symptoms as being related to his wife's declining medical condition, as well as his own health concern of diabetes.  Further, the examiner stated that the Veteran's tinnitus and hearing loss are longstanding (years) but depressive symptoms started much more recently (several months) as his wife's condition had declined and he had to take on more responsibilities around the house.  

Moreover, the examiner stated that it was less likely as not that the Veteran's diagnosed major depressive episode was permanently aggravated by his service-connected hearing loss and tinnitus.  In so finding, the examiner stated that there was no evidence of this from the examination of the Veteran, and there was no evidence of such aggravation in any of the Veteran's medical records.

Finally, the examiner stated that it was less likely as not that the Veteran's verified military combat experiences were contributing to his major depression, as his depression was at least as likely as not attributable to the other factors.

While the January 2014 VA examination noted the Veteran's diagnosed anxiety NOS, she did not provide a nexus opinion regarding the etiology of the Veteran's anxiety in that examination report, nor did she discuss anxiety in the February 2014 addendum opinion.  Additionally, the Board notes that at his January 2017 hearing the Veteran disagreed with the examiner's opinions, and implied that the January 2014 VA examination and the February 2014 addendum opinion did not adequately capture his current symptomatology.  In fact, the Veteran testified that he was not open with the VA examiner.  See Bd. Hrg. Tr. 6.  Indeed he testified, through his representative, that he under reported his symptoms.  Id. at 8.  

Based on the foregoing and, affording the Veteran the benefit of the doubt, see 38 U.S.C. § 5107 (b), the Board finds that another VA examination is needed to accurately assess the manifestations and etiology of the Veteran's acquired psychiatric disability.  The Veteran is reminded of his duty to cooperate with VA examinations.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his acquired psychiatric disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.  Specifically, the AOJ should obtain treatment records from the Janesville Outpatient Clinic. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, past VA examination's, and lay assertions.  The examiner should note that the Veteran has received, among other things, a Purple Heart and a Silver Star Medal, and that VA has conceded combat exposure.  

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has an acquired psychiatric disability that manifested in service or is otherwise causally or etiologically related to his military service.  Specifically, the examiner should address the Veteran's diagnosed anxiety disorder, and depression.

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's acquired psychiatric disability was caused or aggravated by the Veteran's service-connected tinnitus or his service-connected hearing loss.  Specifically, the examiner should address the Veteran's diagnosed anxiety disorder, and depression.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




